             Case 3:21-cv-05227-JD Document 35 Filed 07/20/21 Page 1 of 2



1    Stephen Geary (SBN 172875)
     Assistant Attorney General
2    UTAH OFFICE OF THE ATTORNEY GENERAL
     160 East 300 South, Sixth Floor
3    Salt Lake City, Utah 84114
     Telephone: (801) 366-0100
4    E-Mail: swgeary@agutah.gov

5    David N. Sonnenreich (USB No. 4917)
     dsonnenreich@agutah.gov
6    Brian Christensen (USB No. 12059)
     bchristensen1@agutah.gov
7    Scott R. Ryther (USB No. 5540)
     sryther@agutah.gov
8    UTAH OFFICE OF THE ATTORNEY GENERAL
     160 East 300 South, Fifth Floor
9    P.O. Box 140874
     Salt Lake City, UT 84114
10   Telephone: (801) 366-0375
     (Applications for Pro Hac Vice Pending)
11
     Attorneys for Plaintiff State of Utah
12

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN FRANCISCO DIVISION

16
     IN RE GOOGLE PLAY STORE                           )
17   ANTITRUST LITIGATION                              )
                                                       )   Case No. 3:21-md-02981-JD
18   THIS DOCUMENT RELATES TO:                         )
                                                       )
19   State of Utah, et. al., v. Google LLC, et. al.,   )   [PROPOSED]
     Case No. 3:21-cv-                                 )   ORDER DETERMINING
20                                                     )   CASES TO BE RELATED
     Epic Games Inc. v. Google LLC et. al.,            )
21   Case No. 3:20-cv-05671-JD                         )
                                                       )
22   In re Google Play Consumer Antitrust              )   Judge James Donato
     Litigation, Case No. 3:20-cv-05761-JD             )
23                                                     )
     In re Google Play Developer Antitrust             )
24   Litigation, Case No. 3:20-cv-05792-JD             )
                                                       )
25

26
                 The Court, having considered the “Administrative Motion to Determine Whether Case
27
     is Related,” filed by Plaintiffs the State of Utah and its co-plaintiff States, Commonwealths, and
28
     Districts (collectively the “Plaintiff States”), and having considered the Stipulation of all parties to
                                                                   Order Determining Cases To Be Related
                                                                             3:21-md-2981-JD
             Case 3:21-cv-05227-JD Document 35 Filed 07/20/21 Page 2 of 2



1    the apparently related cases consolidated into MDL Case No. 2981, and good cause appearing

2    therefor, hereby ORDERS as follows:

3                1.    The recently filed case entitled State of Utah, et. al. v. Google LLC, et. al., Case

4    No. 3:21-cv-5227-JSC is related to each of the cases currently pending in this Court and

5    consolidated for pretrial purposes into In Re Google Play Store Antitrust Litigation, 3:21-md-

6    2981;

7                2.    State of Utah, et. al. v. Google LLC, et. al., Case No. 3:21-cv-5227, in order to

8    avoid duplication of labor and expense and the potential for conflicting results, shall be assigned

9    to the Honorable Judge James Donato and shall be consolidated for pretrial purposes with the

10   cases in In Re Google Play Store Antitrust Litigation, 3:21-md-2981-JD, listed below, consistent

11   with the Transfer Order in MDL No. 2981 dated February 5, 2021 (Dkt. 1):

12   Epic Games Inc. v. Google LLC et. al., Case No. 3:20-cv-05671-JD;

13   In re Google Play Consumer Antitrust Litigation, Case No. 3:20-cv-05761-JD; and

14   In re Google Play Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD.

15
                                                                          ISTRIC
                                                                     TES D      TC
16   Dated: July ___,
                  20 2021                                          TA
                                                           BY THE COURT:



                                                                                                        O
                                                                    S




                                                                                                         U
                                                                  ED




17


                                                                                                          RT
                                                                                    D
                                                                              RDERE
                                                              UNIT




                                                                       S SO O
18                                                                  TI
                                                           UNITED ISTATES   DISTRICT JUDGE


                                                                                                                R NIA
19
                                                                                                       to
                                                               NO




                                                                                         me   s Dona
                                                                            J u d ge J a
                                                                                                                FO
20
                                                                RT




                                                                                                            LI


21                                                                     ER
                                                                  H




                                                                                                            A




                                                                            N                               C
                                                                                              F
                                                                                D IS T IC T O
22                                                                                    R

23

24

25

26

27

28

                                                    2.            Order Determining Cases To Be Related
                                                                              3:21-md-2981
